2021 IL App (3d) 190645

                                Opinion filed January 29, 2021
      ____________________________________________________________________________

                                                 IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2021

      THE PEOPLE OF THE STATE OF                     )       Appeal from the Circuit Court
      ILLINOIS,                                      )       of the 21st Judicial Circuit,
                                                     )       Kankakee County, Illinois,
             Plaintiff-Appellant,                    )
                                                     )       Appeal No. 3-19-0645
             v.                                      )       Circuit No. 19-CF-60
                                                     )
      NASHAWN L. NEVILLES,                           )       Honorable
                                                     )       Clark E. Erickson,
             Defendant-Appellee.                     )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court, with opinion.
            Justice Daugherity and Presiding Justice McDade concurred in the judgment and
            opinion.
      ____________________________________________________________________________

                                               OPINION

¶1          The State appeals from the Kankakee County circuit court’s order granting defendant

     Nashawn L. Nevilles’s motion to suppress evidence. The State argues the court erred in granting

     the motion as section 14-3(q) of the Criminal Code of 2012 (Code) (720 ILCS 5/14-3(q) (West

     2018)) does not require the State to include a statement of reasonable cause in his or her

     memorialization of the request for an eavesdropping exemption. We reverse and remand.
¶2                                             I. BACKGROUND

¶3          On October 23, 2018, Sergeant Clayt Wolfe of the Kankakee Area Metropolitan

     Enforcement Group submitted a request for approval of an eavesdrop to the Kankakee County

     state’s attorney. The request was memorialized in a “Qualified Offense Eavesdrop Exemption

     Form.” The memorialization of the eavesdrop request included the name of defendant, his physical

     description, and his date of birth. On October 25, 2018, a second eavesdrop request was made to

     the state’s attorney and a nearly identical memorialization of the request was created. An assistant

     state’s attorney approved each request.

¶4          On February 15, 2019, the grand jury indicted defendant with two counts of unlawful

     delivery of a controlled substance (720 ILCS 570/401(c)(2) (West 2018)). Defendant filed a

     motion to suppress evidence, arguing that the State’s memorializations of Wolfe’s eavesdrop

     request did not include facts to establish reasonable cause. Defendant filed with his motion the two

     eavesdrop request memorializations submitted by Wolfe. Defendant also argued that the standards

     for judicially-approved eavesdrop requests should apply to state’s attorney eavesdrop requests. He

     concluded that because the two memorializations filed by the state’s attorney did not include

     reasonable cause, any evidence that flowed from the eavesdrops must be suppressed.

¶5          The State argued that each eavesdrop memorialization satisfied the requirements of section

     14-3(q) of the Code, and the statute did not require statements of reasonable cause in the

     memorializations.

¶6          After arguments, the court granted defendant’s motion to suppress evidence. The court

     found that each of the State’s memorializations lacked reasonable cause. The State filed a

     certificate of impairment and notice of appeal.




                                                       2
¶7                                                II. ANALYSIS

¶8              The State argues that the circuit court erred in granting defendant’s motion to suppress

       evidence because the plain language of section 14-3(q) of the Code does not require the

       memorialization filed by the state’s attorney with the court to state reasonable cause. We find the

       court erred as the statute does not require the memorialization to include a statement of reasonable

       cause.

¶9              We apply a two-part standard when reviewing a court’s ruling on a motion to suppress

       evidence. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). We will uphold the court’s factual

       findings unless they are against the manifest weight of the evidence. Id. We review the ultimate

       legal question of whether suppression is warranted de novo. Id.

¶ 10            The question presented in this case is one of statutory construction.

                       “The primary objective in construing a statute is to ascertain and give effect to the

                       intent of the legislature. The most reliable indicator of legislative intent is the

                       language of the statute, given its plain and ordinary meaning. *** If possible, the

                       court must not depart from the statute’s plain language by reading into it exceptions,

                       limitations, or conditions the legislature did not express.” People v. Casas, 2017 IL

                       120797, ¶ 18.

       “Where the language is clear and unambiguous, we will apply the statute without resort to further

       aids of statutory construction.” People v. Ramirez, 214 Ill. 2d 176, 179 (2005).

¶ 11            Section 14-3(q)(1) permits a police officer to request a state’s attorney’s approval to use

       an eavesdropping device in an investigation of a qualified offense. 720 ILCS 5/14-3(q)(1) (West

       2018). If the state’s attorney determines that “reasonable cause exists to believe that inculpatory

       conversations concerning a qualified offense will occur with a specified individual,” she may grant


                                                         3
       approval for the eavesdrop. Id. Section 14-3(q)(2) sets forth the requirements for an eavesdrop

       exception:

                      “The request may be written or verbal; however, a written memorialization of the

                      request must be made by the State’s Attorney. This request for approval shall

                      include whatever information is deemed necessary by the State’s Attorney but shall

                      include, at a minimum, the following information about each specified individual

                      whom the law enforcement officer believes will commit a qualified offense:

                                      (A) his or her full or partial name, nickname or alias;

                                      (B) a physical description; or

                                      (C) failing either (A) or (B) of this paragraph (2), any other

                              supporting information known to the law enforcement officer at the time of

                              the request that gives rise to reasonable cause to believe that the specified

                              individual will participate in an inculpatory conversation concerning a

                              qualified offense.” Id. § 14-3(q)(2).

¶ 12          The plain language of section 14-3(q)(2) establishes that the written memorialization need

       only include reasonable cause if the requesting officer does not provide a name and physical

       description of the individual the officer believes will commit a qualified offense. While the state’s

       attorney must make a finding of reasonable cause to allow the eavesdrop exception under section

       14-3(q)(1), the plain language of the statute does not require that they put that finding in the

       memorialization.

¶ 13          In this case, the memorializations of Wolfe’s eavesdrop requests contained the names and

       descriptions of the eavesdrop subjects. Therefore, applying section 14-3(q)(2), the

       memorializations were not required to state reasonable cause. Presumptively, Wolfe verbally


                                                        4
       provided the reasonable cause to the state’s attorney when he applied for the exemptions as the

       state’s attorney signed the memorialization and submitted it to the court.

¶ 14          Defendant argues, by analogy to section 108A-1 of the Code of Criminal Procedure of

       1963 (Criminal Code), that the memorialization must include some explanation for the approval

       of the eavesdrop exception. Id. § 14-3(q); 725 ILCS 5/108A-1 (West 2018).

¶ 15          Section 14-3(q) of the Code and section 108A-1 of the Criminal Code describe distinct

       avenues law enforcement may use to acquire approval to use an eavesdropping device. Each statute

       contains specific language discussing its own requirements, procedures, and limitations. See

       People v. Brindley, 2017 IL App (5th) 160189, ¶ 38. Section 14-3(q) is more limited in its

       permission of eavesdropping. It allows the state’s attorney to grant authorization to use an

       eavesdropping device for 24 hours to investigate a “qualified offense.” 720 ILCS 5/14-3(q)(1),

       (q)(3)(C) (West 2018). In contrast, section 108A-1 permits the use of eavesdropping devices for

       any felony under Illinois law and for a period of up to 30 days. 725 ILCS 5/108A-1, 108A-5(b)

       (West 2018). Before a section 108A-1 request may be granted, the circuit court, instead of the

       state’s attorney, must find that the State has established “reasonable cause” to believe that an

       individual has committed, is committing, or is about to commit a felony. Id. §§ 108A-3(a)(3),

       108A-4.

¶ 16          In this case, Wolfe obtained approval under section 14-3(q) of the Criminal Code. It

       follows that the more limited procedure and documentation requirements stated in section 14-3(q)

       dictate the memorialization requirements. Nothing in this section requires us to apply the

       procedures contained in section 108A-1 of the Criminal Code. See Brindley, 2017 IL App (5th)

       160189, ¶ 38. Moreover, to do so would require that we ignore the plain language of the statute.

       We find no reason to do so as the language of the statute is clear. Supra ¶ 12.


                                                        5
¶ 17          Finally, defendant argues that without applying the statutory scheme in section 108A-1 of

       the Criminal Code, eavesdrop approvals under section 14-3(q) of the Code lack judicial oversight

       and violate his right to due process. However, the section 14-3(q) eavesdrop exception is not

       unchecked, as defendant may file a motion to suppress evidence obtained through an allegedly

       unlawful eavesdrop exception. Defendant exercised his right to this process when he challenged

       the State’s reasonable cause by filing a motion to suppress evidence. Under the current statutory

       scheme, to establish whether the State had reasonable cause for the eavesdrop exception, defendant

       needed to question Wolfe or the approving state’s attorney, as the reasonable cause allegation need

       not be in the memorialization.

¶ 18          We conclude that the court erred in granting defendant’s motion to suppress evidence, as

       section 14-3(q) of the Code did not require the state’s attorney’s written memorializations to

       include the allegations of reasonable cause. We reverse the court’s denial of defendant’s motion

       to suppress evidence and remand for further proceedings.

¶ 19                                          III. CONCLUSION

¶ 20          The judgment of the circuit court of Kankakee County is reversed and remanded.

¶ 21          Reversed and remanded.




                                                       6
                                  No. 3-19-0645


Cite as:                 People v. Nevilles, 2021 IL App (3d) 190645


Decision Under Review:   Appeal from the Circuit Court of Kankakee County, No. 19-CF-
                         60; the Hon. Clark E. Erickson, Judge, presiding.


Attorneys                Jim Rowe, State’s Attorney, of Kankakee (Patrick Delfino,
for                      Thomas D. Arado, and Gary F. Gnidovec, of State’s Attorneys
Appellant:               Appellate Prosecutor’s Office, of counsel), for the People.


Attorneys                James E. Chadd, Thomas A. Karalis, and Sean Conley, of State
for                      Appellate Defender’s Office, of Ottawa, for appellee.
Appellee:




                                        7